Lacy, J.,
dissenting, said:
I do not concur in the opinion of the majority. The appellant, T. L. Cherry, a bar keeper in the county of Norfolk, was summoned, under § 106 of ch. 206 of the Acts of 1874-5, to show cause why his liquor license should not be revoked by the court which had granted it.
The rule was issued September 4th,T883, returnable the 24th of the same month. The complaint brought before the said court was, that Cherry had sold liquor on Sunday, had sold liquor to minors, and had kept a disorderly house. On the 30th day of October following, the court having heard the testimony of many witnesses, revoked the license of the plaintiff in error; upon application to the circuit court, writ of error was refused; but the same was awarded, by one of the judges of this court, with supersedeas.
The first ground of exception and assignment of error here is, that the summons awarded against him was too general, vague and indefinite. He was charged with selling *381liquor on Sunday, since May 1st, 1883, and selling liquor to minors, and with keeping a disorderly house.. If he committed the first or the second specific offence once only during the time specified, he was liable not only to have his license revoked, but to a heavy fine; under the last charge he was liable to have his license revoked. He was notified as the law directs, and confronted with his accusers. His witnesses, many in number, were heard in his defence, and the charge against him seems to have been sufficiently definite.
The second assignment of error is, that the court refused to allow him to testify in his own behalf. A witness is not now excluded in any civil case from testifying on the ground of interest, except in certain specified exceptions. In a criminal case he is now allowed to testify under one law, in, such as assault and battery, &c., and offences under §§ 10 and 11 of ch. 2 of the Criminal Code.
It is conceded that if this is a criminal case, the plaintiff in error was not entitled to testify in his own behalf. Was this a criminal case ? It may seem a little strange, says Mr. Bishop, yet such is the fact, that no definition distinguishing the criminal law from the other branches of our judicial system can be given, the correctness of which will be universally acknowledged; but, he says: “ Criminal law treats of those wrongs which the government notices as injurious to the public, and punishes in what is called a criminal proceeding, in its own name. A crime or misdemeanor is defined by Blackstone to be an act committed or omitted in violation of a public law either forbidding or commanding it. In the present state of the authorities we may hesitate to say that in no case is anything deemed -a crime unless punishable in the name of the State, but this is the general rule in the United States.
“ Thus a sale of intoxicating liquor without license is a *382criminal offence where a statute prohibits it under a penalty recoverable by indictment. It is otherwise when the proceeding is by action of debt for the penalty. A suit in a penal statute is deemed a civil case.”
The distinction may be stated to be whether the real object and end of the proceeding is punishment or repara^tion. If the end is punishment, it'is criminal; if reparation, it is civil. If the proceeding is by indictment, it is criminal ;yif by action, it is civil. A proceeding to compel a party, to give sureties of the peace has been held to be criminal. 27 Ind. 521. A crime may be defined to be a breach and violation of the public rights and duties due to the whole community considered as a community in its. social aggregate capacity. The word crime, says an eminent writer, seems, where it has reference to positive law, to comprehend those acts which subject the offender to punishment.
This offender was cited to answer the charge of selling liquor on Sunday. This, under the law, is a misdemeanor, the commission of which is punished by fine. He was cited to answer the charge of selling liquor to minors. Upon commission of this offence, he was liable as for a misdemeanor, and punishable by fine, and liable to be put to find sureties of the peace in a penalty not less than five hundred dollars.
But in addition to these punishments, he was liable to the punishment, at the hands of the court which had granted his license, of having the license revoked. If his license was revoked, he was still liable to prosecution for each offence. Can the revocation of the license be regarded other than a punishment? He was not only deprived of the money he had paid for his license—no inconsiderable sum—but his business was broken up, and his present means of support taken away. Must not this proceeding then be held to be *383in the nature of a criminal proceeding ? If he had committed no crime, he suffered no punishment. If he had committed the crimes charged, he was liable to punishment. Was the proceeding then a criminal proceeding, or, as is contended, a mere civil case; an action the end and object of which was reparation—compensation ? If a civil action, what was the reparation in view ? Can the end here be held to be a reparation ? If so, the judgment must have commanded him to do some act in that direction.
It seems to me that the end in view was first to ascertain the question of his guilt. That being settled, the next step was the punishment which was inflicted by the court.
I am of opinion that the case can be considered in no other light than as a criminal prosecution against the plaintiff in error, carried on in the name of the Commonwealth by the law ofiicer, before a court specially authorized to punish his infraction of the public law. I express no opinion as to the merits of the case. In the case of Davis v. The Commonwealth, 75 Va. R., the prosecution was under the same statute.' Davis had been punished in the police court, by fine, for selling liquor on Sunday, and in the proceeding against him, under § 106, ch. 206, Acts 1874-5, he attempted to plead his former conviction in the police court in bar.
This court said, in effect, that his conviction for the specific offence was no bar to the prosecution. The revocation of the license is not a punishment for a speeihe of-fence.
The court could not have intended to say that it was not a punishment to revoke his license, saying: “If a map, having a license to sell ardent spirits, shall sell liquor to minors or keep his bar open on election day or Sunday, he is not a fit person to have a license, and his license ought to be revoked. It is a vain thing to say that because he has been fined for either of these offences, his license connot be-*384revoked, because be has already been punished for an of-fence against the law. He might pay his fine and go on in his illegal traffic,” &c.
It is clear “that the legislature did not mean that upon conviction for selling liquor on Sunday, his license should not be revoked. Because the language of the original act of 1874, p. 76, is : “After conviction, he shall morever forfeit his license, at the discretion of the court.” The statute of 1874-5, under which this prosecution was had, having been subsequently passed, and the power of revocation of the license expressly conferred in the discretion of the court, the later Sunday law omits the forfeiture. But it is not clear that the forfeiture of the license is not a punishment and was not so intended.
But however this may be, it cannot be considered a civil case. Can it be classed as what is called quasi criminal cases ? It has been said in one case that quasi, crime would not embrace an indictable offence, whatever might be its grade. Wiggins v. City of Chicago, 68 Ill. 372.
In Rector v. State, 6 Ark. 187, where this distinction was considered by the supreme court of Arkansas, the court says:
“A crime or misdemeanor is defined to be an act committed or omitted in violation of a public law either commanding or prohibiting it. This general definition com prehends both crimes and misdemeanors, which, properly speaking, are mere synonymous terms. ... It certainly cannot require an argument to prove that this is a criminal offence.' The statute is express that a person guilty of it shall be, on conviction thereof, fined in any sum not less than ten nor inore than two hundred dollars. The act, therefore, which is charged against the plaintiff was committed, if at all, in violation of a public law that expressly forbids it.”
If the question was as to the act which confers this power *385upon the court, it might be agreed that this offence, being declared a crime or misdemeanor by the statute, the accused was entitled to be heard before a jury of his peers before punishment was inflicted; but that is not the question here. The question is, Can an offence which the statute declares a misdemeanor be held to be a civil case because it is heard before the county court, which court is authorized to inflict the punishment ?
In the case of Deloohery v. The State, 27 Ind. 521, which was upon appeal from the court of common pleas of Decatur county, the defendant offered himself as a witness in his own behalf on the trial in the court of common pleas, but the court refused to permit him to testify. He excepted and assigned the ruling for error. The case was heard upon appeal in the common pleas from a magistrate without a jury. The court of appeals said: “The statute makes the parties to any civil cause or proceeding competent witnesses in their own behalf. In Murray v. The State, 26 Ind. 141, we held that a prosecution under the statute for surety of the peace was a criminal proceeding to prevent the commission of crime. A party to a suit was not a competent witness for himself at common law. And. as the State has only removed the disability in civil cases and proceedings, and not in criminal ones, the latter are still governed by the common law rule. It follows that the defendant was not a competent witness for himself, and the court did not err in refusing to permit him to testify.”
And so I say in this case. The legislature has removed the said disability in civil cases, and in certain criminal cases, but the legislature has not thought fit to remove it in this sort of case, and the disability as at common law remains.
In the case of Murray v. The State, 26 Ind. 141, the court so held, holding, nevertheless, that in a proceeding for *386surety of the person, the issue to he tried under the statute is not the guilt or innocence of the party, hut whether the complaining "witness has just cause- to entertain the facts expressed in his affidavit. ■ ■
For the foregoing reason, I do not concur with the majority in this case.
Judgment reversed.